DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 5/19/2021.  Claims 1-22 were previously pending of which claims 2, 11 and 20 have been canceled and claims 23-25 have been newly added.  Accordingly, claims 1, 3-10, 12-19 and 21-25 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 4-5, 8-10, 13-14, 17-19 and 21-25 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8, 10-12, 14, 15, 18, 20-22, and 24 of copending Application No. 16/234,584 in view of Desborough (US 2011/0166740).
Claim 1 of the present application is nearly identical in scope to claim 1 of the copending application.  Claim 1 of the copending application does not teach obtaining ambient weather information associated with the predetermined route wherein the ambient weather information comprises current and forecast ambient weather conditions including current temperature, current pressure, forecast pressure, and forecast pressure at several points along the predetermined route or optimizing at least one of a plurality of performance parameters.  However, Desborough discloses these limitations (See ¶¶ 11 and 21 optimizing energy allocation and the ambient weather information as defined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the copending application with the teachings of Desborough in order to obtain ambient weather information associated with the predetermined route and to optimize at least one of a plurality of performance parameters.  By doing so, one of ordinary skill in the art would have arrived at a hybrid vehicle system that can adapt to local environments and operate as efficiently as possible.
Claim 4 of the present application is identical in scope to claim 4 of the copending application.

Claim 6 of the present application does not have an analogous claim in the copending application.
Claim 7 of the present application does not have an analogous claim in the copending application.
Claim 8 of the present application is identical in scope to claim 8 of the copending application.
Claim 9 of the present application is identical in scope to claim 10 of the copending application.
Claim 10 of the present application is nearly identical in scope to claim 11 of the copending application except for the same additional limitation included in claim 1 of the present application.  Claim 10 is rejected under the same rationale given for claim 1 above.
Claim 13 of the present application is identical in scope to claim 14 of the copending application.
Claim 14 of the present application is effectively identical in scope to claim 15 of the copending application.
Claim 15 of the present application does not have an analogous claim in the copending application.
Claim 16 of the present application does not have an analogous claim in the copending application.
Claim 17 of the present application is identical in scope to claim 18 of the copending application.

Claim 19 of the present application is nearly identical in scope to claim 21 of the copending application except for the same additional limitation included in claim 1 of the present application.  Claim 19 is rejected under the same rationale given for claim 1 above.
Claim 21 of the present application is nearly identical in scope to claim 22 of the copending application except for the same additional limitations included in claim 3 of the present application.  Claim 21 is rejected under the same rationale given for claim 3 above.
Claim 22 of the present application is effectively identical in scope to claim 24 of the copending application.
Claim 23 of the present application is nearly identical in scope to claim 1 of the copending application. Claim 23 is rejected under the same rationale given for claim 1 above.
Claim 24 of the present application is nearly identical in scope to claim 11 of the copending application.  Claim 24 is rejected under the same rationale given for claim 11 above.
Claim 25 of the present application is nearly identical in scope to claim 21 of the copending application.  Claim 25 is rejected under the same rationale given for claim 21 above.
Claims 3 and 12 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/234,584 in view of Desborough in further view of Yoshikawa et al. (US 2015/0329102).
Claim 3 of the present application is nearly identical in scope to claim 2 of the copending application.  Claim 2 of the copending application does not teach wherein the at least one performance parameter includes consumption of energy from the first energy source and the second energy source as a function of output power.  However, Yoshikawa discloses these (See ¶¶ 10-11 “Examples of such a numerical formula include a physical formula for calculating the required traveling energy amount from a road gradient and estimated speed information of each road included in the traveling route... and a conversion formula for converting the required traveling energy amount into an amount of fuel required to drive the engine, into an amount of electric power to drive the motor, or into amounts of fuel and electric power required when both of the engine and the motor are combined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the copending application with the teachings of Yoshikawa in order to disclose wherein a performance parameter that is optimized by a hybrid propulsion system includes consumption of energy from the first energy source and the second energy source as a function of output power.  By defining a performance parameter in this manner, the overall energy efficiency of the vehicle may be maximized.
Claim 12 of the present application is nearly identical in scope to claim 12 of the copending application except for the same additional limitations included in claim 3 of the present application.  Claim 12 is rejected under the same rationale given for claim 3 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1, 3-10, 12-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Desborough (US 2011/0166740 A1).
Regarding claim 1, Yoshikawa discloses a system for controlling a hybrid propulsion system (See ¶19 “the own vehicle 1 is a hybrid electric vehicle that uses two types of energy, which are fuel energy and electrical energy as power sources”), comprising a computer (See ¶27 “the vehicle energy management device 100 is configured by using a computer, and the above-described respective elements are realized in such manner that the computer operates according to a program.”) programmed to: obtain altitude and terrain information associated with a predetermined route for the hybrid propulsion system comprising a first energy source and a second energy source (See ¶28, including “information of the traveling route of the own vehicle 1 which the traveling route calculation unit 101 outputs includes road characteristic information indicating characteristics (road characteristics) of each road included in the traveling route of the own vehicle 1...  The road characteristics include, for example, ..., altitude information (that is, gradient information)...  The road type may be further subdivided into a road in an urban district, a road in a suburb district, a road in a mountainous district...”); obtain ambient weather information associated with the predetermined route of the hybrid propulsion system (See ¶33 “assuming that the road characteristics of each road changes by the external factors such as the time and the weather, the traveling route may be divided based on a time period and weather when the own vehicle 1 travels.”); determine a power requirement and a torque requirement of the hybrid propulsion system associated with the altitude, the terrain, and the ambient weather conditions along the predetermined route of the hybrid propulsion system (See ¶48 “Examples of such a numerical formula include a physical formula for calculating the required traveling energy amount from a road gradient and estimated speed information of each road included in the traveling route... and a conversion formula for converting the required traveling energy amount into an amount of fuel required to drive the engine, into an amount of electric power to drive the motor, or into amounts of fuel and electric power required when both of the engine and the motor are combined.  Moreover, examples of the characteristic data include a data map indicating characteristics such as a torque, engine output and a fuel consumption amount with respect to the number of revolutions of the engine.” And ¶¶ 33 and 37-39 for ambient weather conditions); generate a trip plan to optimize at least one of a plurality of performance parameters of the hybrid propulsion system as the hybrid propulsion system travels along the predetermined route (See ¶80 “determining the assignment of the operation modes may be a method of comparing in round-robin fashion the operation modes assignable to the respective traveling sections, or may be a method generally known as a solution of a so-called “combination optimization problem.”  See also FIG. 3, step S9 “Create control plan for vehicle instruments (assign operation mode of each traveling sections) such that energy consumption amount on entire traveling route satisfies predetermined condition”); and preferentially select at least one of: the first energy source and the second energy source based on the trip plan to deliver at least one of: the power requirement and the torque requirement of the hybrid propulsion system (See ¶72 regarding the various disclosed “operation modes”.  See also FIG. 3, step S10 “Control vehicle instruments according to operation modes”).  
Yoshikawa does not specifically disclose wherein the ambient weather information comprises current and forecast ambient weather conditions including current temperature, Yoshikawa does generally disclose a few examples of weather information (¶39 “Further, as the energy consumption related information, there are also considered weather information (weather, a temperature, humidity, solar irradiance, and the like)...”). Moreover, Desborough, in the same field of invention, discloses these limitations (See ¶¶ 11 and 21 “environmental data related to the current route of the hybrid vehicle, including weather data, traffic data, and/or terrain data; (e) calculating a desired energy allocation for use by the hybrid vehicle based on the current or predicted route” and “examples of weather data include, but are not limited to only including, wind data such as an average wind speed or wind gust speed, temperature data, and/or precipitation data, such as a barometric pressure, a probability of future precipitation …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoshikawa with those of Desborough in order to more accurately allocate energy resources based on specific weather conditions along the road.  For example, various precipitations are directly dependent upon temperature and barometric pressure and continuously monitoring these critical parameters would result in a more appropriate planning and optimization of the route in terms of proper energy management of the vehicle.
	Regarding claim 3, Yoshikawa discloses the system of claim 1, wherein the at least one performance parameter includes consumption of energy from the first energy source and the second energy source as a function of output power, power data, performance of vehicle traction transmission, and cooling characteristics of the hybrid propulsion system (See ¶48 “Examples of such a numerical formula include a physical formula for calculating the required traveling energy amount from a road gradient and estimated speed information of each road included in the traveling route... and a conversion formula for converting the required traveling energy amount into an amount of fuel required to drive the engine, into an amount of electric power to drive the motor, or into amounts of fuel and electric power required when both of the engine and the motor are combined.).  
	Regarding claim 4, Yoshikawa discloses the system of claim 1, wherein the computer is programmed to generate the trip plan based on at least one objective function (See ¶50 “As the condition taken as a reference for defining the operation mode, for example, there are considered a condition where the energy consumption amount in the entire traveling route becomes most approximated to a specific target value, a condition for keeping a state of charge (SOC) of a battery at an arrival time at the destination within a desired range...”).  
	Regarding claim 5, Yoshikawa discloses the system of claim 4, wherein the at least one objective function includes at least one of: a life of a first energy source utilization system, a life of a second energy26325855-1 source utilization system, a state of charge of a battery, a travel time, a maximum power setting, a speed limit, and an exhaust emission of the hybrid propulsion system (See ¶50 “state of charge (SOC)”).
	Regarding claim 6, Yoshikawa discloses the system of claim 1, wherein the computer is further caused to revise the trip plan based on ambient weather conditions that occur while the propulsion system is traveling from a first point to a second point (See ¶33 “assuming that the road characteristics of each road changes by the external factors such as the time and the weather, the traveling route may be divided based on a time period and weather when the own vehicle 1 travels.”).
Yoshikawa discloses the system of claim 1.  Yoshikawa does not disclose wherein the computer is configured to obtain the altitude, terrain and the ambient weather information from a computer that is remotely located from the hybrid propulsion system.  However, Desborough, in the same field of invention, discloses this limitation (See ¶15 “controller 104 queries known databases, Internet web sites, and/or other suitable data sources (none shown) for environmental data such as, but not limited to, road conditions, weather data, traffic data, terrain data, traffic light current and/or future states, and/or any other suitable external operating factors.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoshikawa with those of Desborough in order to configure a vehicle-based computer to obtain altitude, terrain, and ambient weather information from a computer that is located remotely from the vehicle.  If the converse were true, wherein the vehicle itself were configured to supply local data, then the vehicle would be required to carry a multitude of sensors that would be redundant with those available at external sources.  By obtaining this data from a remote source, the hybrid vehicle would make efficient use of the infrastructure that typically exists to aid in determining local environmental conditions during transportation.
	Regarding claim 8, Yoshikawa discloses the system of claim 1, wherein the first energy source is an engine (See ¶26 “engine”) and the second energy source is a bank of batteries (See ¶26 “electric motor” and also ¶79 “storage battery”).
Regarding claim 9, Yoshikawa discloses the system of claim 1.  Yoshikawa does not disclose wherein the hybrid propulsion system is for a vehicle.  However, Desborough discloses this limitation (See ¶25, which describes “locomotives” as an example of a hybrid vehicle to which the disclosure may apply.).  It would have been obvious to one of ordinary skill in the art Yoshikawa with those of Desborough in order to apply the teachings regarding a hybrid vehicle to a locomotive.  It is well known that locomotives, along with automobiles, are capable of efficient travel if configured as hybrid vehicles comprising an internal-combustion engine and an electric motor.  While the invention of Yoshikawa is directed toward automobiles, the invention is applicable to locomotives, since the hybrid system disclosed is directly transferrable from an automobile to a locomotive.  It would have been obvious to transfer the system and methods of Yoshikawa to a locomotive hybrid system in an effort to maximize the efficiency of the locomotive hybrid system.  
With respect to claim 10, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 10 is rejected over the same rationale as claim 1.
With respect to claim 12, all the limitations have been analyzed in view of claims 3 and 10, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claims 3 and 10; therefore, claim 12 is rejected over the same rationale as claims 3 and 10.
With respect to claim 13, all the limitations have been analyzed in view of claims 4 and 10, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 4 and 10; therefore, claim 13 is rejected over the same rationale as claims 4 and 10.
With respect to claim 14, all the limitations have been analyzed in view of claims 5 and 10, and it has been determined that claim 14 does not teach or define any new limitations beyond 
With respect to claim 15, all the limitations have been analyzed in view of claims 6 and 10, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 6 and 10; therefore, claim 15 is rejected over the same rationale as claims 6 and 10.
With respect to claim 16, all the limitations have been analyzed in view of claims 7 and 10, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 7 and 10; therefore, claim 16 is rejected over the same rationale as claims 7 and 10.
With respect to claim 17, all the limitations have been analyzed in view of claims 8 and 10, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 8 and 10; therefore, claim 17 is rejected over the same rationale as claims 8 and 10.
With respect to claim 18, all the limitations have been analyzed in view of claims 9 and 10, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 9 and 10; therefore, claim 18 is rejected over the same rationale as claims 9 and 10.
With respect to claim 19, all the limitations have been analyzed in view of claims 1 and 8, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 1 and 8; therefore, claim 19 is rejected over the same rationale as claims 1 and 8.

With respect to claim 22, all the limitations have been analyzed in view of claims 5 and 19, and it has been determined that claim 22 does not teach or define any new limitations beyond those previously recited in claims 5 and 19; therefore, claim 22 is rejected over the same rationale as claims 5 and 19.
Regarding claim 23, Yoshikawa discloses the system of claim 1, wherein the computer is programmed to: generate the trip plan to optimize the plurality of performance parameters of the hybrid propulsion system as the hybrid propulsion system travels along the predetermined route (See ¶80 “determining the assignment of the operation modes may be a method of comparing in round-robin fashion the operation modes assignable to the respective traveling sections, or may be a method generally known as a solution of a so-called “combination optimization problem.”  See also FIG. 3, step S9 “Create control plan for vehicle instruments (assign operation mode of each traveling sections) such that energy consumption amount on entire traveling route satisfies predetermined condition”); and preferentially select at least one of: the first energy source and the second energy source based on the trip plan to deliver the power requirement and the torque requirement of the hybrid propulsion system (See ¶72 regarding the various disclosed “operation modes”.  ¶¶ 75-76, for power and torque requirements for different operation modes and FIG. 3, step S10 “Control vehicle instruments according to operation modes”).  


Response to Arguments
Applicant’s amendments to the claims have properly overcome the previous objection to claim 17 as well as rejections of other claims under 35 USC 112(b) and thus they have been withdrawn.
With respect to the double patenting rejections, updated rejections have been made above in view of Applicant’s amendments.  As such, the claims continue to stand rejected over the co-pending application.  
With respect to the previously cited anticipation rejections, Applicant’s amendments and the respective arguments (pages 8-10 of the remarks dated 5/19/2021) have overcome these rejections but the claims are now rejected as obvious over the combination of Yoshikawa and Desborough references and thus these arguments are moot in view of the new rejections necessitated by the amendments.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are moot in view of the new rejections necessitated by the amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669